Post-Effective Amendment No. 2 Registration No.333-33617-99 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-8 REGISTRATION STATEMENT Under the Securities Act of 1933 ASHLAND INC. (Exact name of Registrant as specified in its charter) Kentucky (State or other jurisdiction of incorporation or organization) 20-0865835 (I.R.S. Employer Identification No.) 50 E. RiverCenter Boulevard P.O. Box 391 Covington, KY 41012-0391 (859) 815-3333 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Ashland Inc. 1997 Stock Incentive Plan (Full title of the Plan) DavidL. Hausrath, Esq. Senior Vice President and General Counsel 50 E. RiverCenter Boulevard P.O. Box 391 Covington, KY 41012-0391 (859) 815-3333 (Name, address and telephone number of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company). Smallerreportingcompany ¨ EXPLANATORY NOTE The securities offering issued pursuant to this Registration Statement by Ashland Inc. (“Ashland”) has terminated.284,246 shares of Ashland Common Stock issued pursuant to this Registration Statement remain unsold.Ashland hereby deregisters all remaining 284,246 shares registered pursuant to the Ashland Inc. 1997 Stock Incentive Plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits. The following Exhibits are filed as part of this Registration Statement. 24 Power of Attorney. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 2 to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Covington, Commonwealth of Kentucky, on March 10, 2011. ASHLAND INC. By: /s/David L. Hausrath Name: David L. Hausrath Title: Senior Vice President and General Counsel Pursuant to the requirements of the Act, this Post-Effective Amendment No. 2 has been signed below by the following persons in the capacities indicated on March 10, 2011. Signature Title * Chairman of the Board and Chief Executive Officer James J. O'Brien (Principal Executive Officer) /s/ Lamar M. Chambers Senior Vice President and Chief Financial Officer Lamar M. Chambers (Principal Financial Officer) /s/ J. William Heitman Vice President and Controller J. William Heitman (Principal Accounting Officer) * Director Roger W. Hale * Director Kathleen Ligocki * Director George A. Schaefer, Jr. * Director Theodore M. Solso * Director Michael J. Ward *By: /s/ David L. Hausrath David L. Hausrath Attorney-in-Fact 3 EXHIBIT INDEX 24 Power of Attorney 4
